FILED
                             NOT FOR PUBLICATION                            DEC 08 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ROBERT LEON MERTENS,                            No. 08-35768

               Plaintiff - Appellant,            D.C. No. 2:05-cv-00147-EJL

   v.
                                                 MEMORANDUM *
 GUY SHENSKY; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                               for the District of Idaho
                      Edward J. Lodge, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Robert Leon Mertens, an Idaho state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that the

defendants conspired to seize his property illegally when he was arrested. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo summary judgment.

Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir. 1994) (per curiam). We review for

abuse of discretion the denial of a request for appointed counsel. Palmer v. Valdez,

560 F.3d 965, 970 (9th Cir. 2009). We affirm.

        Mertens did not have standing to sue the state defendants, including

defendant Stovall, because Mertens had no legally protected interest in the subject

matter of the action. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)

(to have standing a plaintiff must have suffered an invasion of a legally protected

interest); see also Silverton v. Dep’t of the Treasury, 644 F.2d 1341, 1345 (9th Cir.

1981) (stating that a district court may dismiss an action as to defendants who have

not moved to dismiss where such defendants are in a position similar to that of

moving defendants). Further, the district court correctly determined that Mertens,

who is not a licensed attorney, may not assert a claim on behalf of the Estate of

Marcella Mertens. See Simon v. Hartford Life and Accident Ins. Co., 546 F.3d

661, 664 (9th Cir. 2008) (“The privilege to represent oneself pro se provided by

§ 1654 is personal to the litigant and does not extend to other parties or entities.”).

        The district court properly granted summary judgment on the claims against

defendant Barker because Mertens did not raise a genuine issue of material fact as

to whether Barker entered into a conspiracy with any government actor. See


tk/Research                                 2                                    08-35768
Fonda v. Gray, 707 F.2d 435, 438 (9th Cir. 1983) (“To prove a conspiracy between

private parties and the government under § 1983, an agreement or ‘meeting of the

minds’ to violate constitutional rights must be shown.”).

        The district court properly determined that Mertens’s action brought under

the Federal Tort Claims Act was time-barred because Mertens did not file suit

within six months of the date when the letter denying his administrative claim was

mailed. See 28 U.S.C. § 2401(b). Morever, Mertens’s amended complaint did not

relate back to the date on which the original complaint was filed because he failed

to show that the United States received notice of the claim within the statutory

period.       Allen v. Veterans Admin., 749 F.2d 1386, 1390 (9th Cir. 1984) (“Only if

the United States Attorney and the Attorney General receive notice of the suit prior

to the running of the statute of limitations will a plaintiff be allowed to substitute

the United States as a defendant under [Federal Rule of Civil Procedure] 15(c)”).

        The district court did not abuse its discretion by denying Mertens’s request

for appointment of counsel because he did not demonstrate extraordinary

circumstances. See Palmer, 560 F.3d at 970.

        Mertens’s remaining contentions are unpersuasive.

        AFFIRMED.




tk/Research                                  3                                    08-35768